Citation Nr: 0208552	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky (RO)


THE ISSUES

1.  Entitlement to an effective prior to November 22, 1999, 
for a grant of service connection for high 
astigmatism/corneal ectasia, residuals of corneal abrasion.

2.  Whether a September 10, 1956 rating decision, in which 
the RO denied the veteran service connection for myopia of 
the right eye, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE). 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1954.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and September 2000 
decisions of the RO.

The Board recognizes that the second issue noted on the title 
page of this decision has not been properly prepared for 
appellate review.  In a statement of the case issued on 
August 1, 2000, the RO determined in the first instance that 
its September 10, 1956 rating decision denying service 
connection for myopia of the right eye did not involve CUE.  
On September 18, 2000, the RO received a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) from the veteran.  On July 
24, 2001, the RO issued a supplemental statement of the case 
(the initial denial having been issued in a statement of the 
case), which listed the CUE issue as a question on appeal.  
On October 18, 2001, the RO received the representative's VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case).  

Proper notice of the denial of the claim of CUE was not 
provided to the veteran.  Instead, the RO provided the 
veteran notice of the denial in a statement of the case 
without informing him of the proper procedure to initiate and 
perfect an appeal.  He was only informed that he had to 
submit a timely substantive appeal to perfect the claim which 
he did.  Thus, in view of the incorrect information provided 
to him as well as in light of the veteran's apparent reliance 
upon that information, the Board will accept jurisdiction of 
the veteran's CUE claim. 



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
those claims.

2.  The RO received the veteran's claim to reopen a 
previously denied claim for service connection for residuals 
of an in-service eye injury on November 22, 1999. 

3.  The veteran has not alleged specific errors of fact or 
law in the September 10, 1956, rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 22, 
1999, for a grant of service connection for high 
astigmatism/corneal ectasia, residuals of corneal abrasion, 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 
C.F.R. 
§§ 3.151, 3.160, 3.400 (2001).

2.  The September 10, 1956 rating decision, in which the RO 
denied the veteran service connection for myopia of the right 
eye, was not clearly and unmistakable erroneous.  38 U.S.C.A. 
§ 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an effective date prior to 
November 22, 1999, for a grant of service connection for high 
astigmatism/corneal ectasia, residuals of corneal abrasion, 
including on the basis that a September 10, 1956 rating 
decision involves CUE.  In February 2000, the RO granted the 
veteran service connection for this eye disability, effective 
from November 22, 1999, and the veteran appealed the 
effective date that the RO assigned.  The veteran later 
claimed that he was entitled to an earlier effective date on 
the basis that a prior rating decision, in which the RO 
denied the veteran service connection for myopia of the right 
eye, involved CUE.  The RO denied this claim in August 2000, 
and the veteran appealed.

During the pendency of the appeal, the President signed into 
law legislation that, in part, enhances VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107). Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.  The 
United States Court of Appeals for Veterans Claims (Court), 
however, has held that the VCAA is not applicable to motions 
for revision of either an RO or a Board decision on the 
grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); Parker v. Principi, 15 Vet. App. 407 (2002). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated May 
2001, the RO informed the veteran of the change in the law 
and of the fact that it was developing and would reconsider 
his effective date claim pursuant to that law.  A review of 
the record reflects that, thereafter, the RO indeed took 
action that is consistent with the notification and 
assistance provisions of the VCAA and then considered the 
veteran's claim based on all of the evidence of record.  The 
Board's decision to proceed in adjudicating the veteran's 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his effective date 
claim and explained to him who was responsible for obtaining 
such information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  Specifically, in a rating decision dated February 
2000, a letter notifying the veteran of that decision, a 
statement of the case issued in August 2000, another letter 
dated May 2001, and a supplemental statement of the case 
issued in July 2001, the RO informed the veteran of the 
reasons for which his claim had been denied, notified him of 
the evidence needed to substantiate his claim and of the law 
and regulations pertinent to the claim, including those that 
have resulted from the enactment of the VCAA, and provided 
him an opportunity to submit additional evidence and to 
present additional argument, including in the form of hearing 
testimony, in support of his claim. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
available evidence relevant to his claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  For instance, the RO secured and 
associated with the claims file evidence the veteran 
identified as being pertinent to his claim, including VA and 
private outpatient treatment records.  The RO also considered 
additional evidence the veteran submitted in December 2001; 
however, that evidence is duplicative of evidence that was 
already of record on the date of submission.  The veteran has 
not reported, and the Board is not aware of, any other 
outstanding evidence that needs to be obtained. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, there is simply no other 
information or assistance VA could provide the veteran to aid 
in developing his claim.  VA notified the veteran of the 
evidence needed to substantiate his claim and obtained and 
fully developed all relevant evidence necessary for the 
equitable disposition of the claim.  Therefore, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

I.  Effective Date - Grant of Service Connection, Eye 
Disability

The veteran seeks an earlier effective date for a grant of 
service connection for his eye disability.  He claims that 
the RO should have assigned an effective date of 1956 for the 
grant of service connection because that is the date the RO 
first denied his claim based on the same evidence of record 
that was reconsidered in February 2000.   

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2001).  However, if the claim is received 
within one year after separation from service, the effective 
date of an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R.  § 3.400(b)(2)(i) (2001).  
For reopened claims, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2001). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

In this case, the evidence establishes that the RO first 
received a claim for service connection compensation from the 
veteran in July 1956.  In this formal claim, a VA Form 21-526 
(Veteran's Application for Compensation or Pension), the 
veteran did not mention an eye disability.  Nonetheless, in a 
rating decision dated September 1956, the RO found that, in 
service, the veteran injured his eye and subsequently 
developed a corneal scar, and post-service, no residuals of a 
corneal scar were evident, but myopia existed.  The RO then 
denied the veteran entitlement to service connection for 
myopia on the basis that that disability represented a 
constitutional or developmental condition.  The RO notified 
the veteran of this decision and of his appellate rights with 
regard to the decision in a letter dated September 1956.  The 
veteran did not file an appeal of this decision within the 
specified time period; therefore, the decision became final. 

The RO received another VA Form 21-526 from the veteran in 
May 1974.  Therein, the veteran noted that he "can't see out 
of right eye Nov. 48."  The RO denied this claim, or 
specifically, entitlement to service connection for myopia of 
the right eye, by rating decision dated June 1974.  The RO 
notified the veteran of this denial and of his appellate 
rights with regard to this denial in a letter dated the same 
month.  Again, the veteran did not file a notice of 
disagreement with this decision; therefore, the decision 
became final.  

The veteran did not submit another claim, formal or 
otherwise, for an eye disability until November 22, 1999, 
when the RO received a VA Form 21-526 noting "eye injury 
1949 of April in Japan."  The RO granted this claim in 
August 2000, and assigned the veteran's eye disability a 10 
percent evaluation, effective from November 22, 1999, the 
date the RO received what is construed as a claim to reopen 
the previously denied claim of entitlement to service 
connection for residuals of an in-service eye injury.  

Inasmuch as the evidence of record fails to establish that 
the veteran submitted a claim for service connection for 
residuals of an in-service eye injury at any other time after 
the last final disallowance in June 1974, and prior to 
November 22, 1999, an earlier effective date for a grant of 
service connection for high astigmatism/corneal ectasia, 
residuals of corneal abrasion, may not be assigned.  The 
veteran's claim for that benefit must therefore be denied.

II.  CUE

The pertinent legal criteria in effect at the time of the 
September 1956 rating decision concerning the establishment 
of service connection did not vary much from those in effect 
today.  Service connection may be established for chronic 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).

On September 10, 1956, the RO denied the veteran entitlement 
to service connection for myopia of the right eye.  The same 
month, the RO notified the veteran of this decision and of 
his appellate rights with regard to this decision, but the 
veteran did not appeal.  The September 10, 1956 decision is 
thus final.  The veteran now claims that this decision should 
be revised on the basis that it involved CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 U.S.C.A. § 
5109A (West Supp. 2002); 38 C.F.R. § 3.105(a) (2001).  As the 
RO's September 10, 1956 is final, it is subject to collateral 
attack under the theory of CUE.  However, for the reasons 
that follow, the Board concludes that this decision did not 
involve CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel, 6 Vet. App. at 
242.  The alleged error must be of fact or of law, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).  

Prior to deciding whether the RO's September 10, 1956 rating 
decision involves CUE, the Board must determine whether, as a 
threshold matter, the veteran has plead CUE with the 
specificity required by law.  In order to raise a valid claim 
of CUE, a claimant must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  Id.  If a claimant 
fails to identify the specific error or does not show that 
the outcome of the case would have been manifestly different, 
the claim that a prior decision was based on CUE will be 
denied as a matter of law.  See Luallen, 8 Vet. App. at 96. 

In this case, neither the veteran, nor his representative has 
plead a valid claim of CUE in the RO's September 10, 1956 
rating decision.  Instead, the veteran has argued: (1) that 
he never received notice of the February 10, 1956 rating 
decision; and (2) that the same evidence the RO considered in 
February 2000, and which formed the basis of its grant of 
service connection for an eye disability, was of record at 
the time of the RO's September 10, 1956 decision.  

With regard to the first contention, the Board notes that the 
September 1956 notification letter of record was sent to the 
veteran at the address that was then of record.  The veteran 
reported this address on his original claim for VA 
compensation, which was received in July 1956, and during a 
VA examination conducted in September 1956, less than a month 
before the RO sent the letter.  

There is a presumption of regularity that supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that these 
individuals have properly discharged their official duties.  
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  In 
this case, the veteran has submitted no evidence to show that 
he did not receive the notification letter, and his mere 
assertion of nonreceipt is insufficient to rebut the 
presumption of regularity.  The Board must therefore presume 
that the Secretary properly discharged his official duties 
and mailed the notification letter to the veteran in the 
normal course of business. 

With regard to the second contention, the Board notes that 
the same evidence the RO considered in February 2000, and 
which formed the basis of its grant of service connection for 
an eye disability, was not of record at the time of the RO's 
September 10, 1956 decision.  Rather, at the time of the 
February 10, 1956 rating decision, the claims file consisted 
of the veteran's service medical records, an August 1956 
Certificate of Attending Physician, and a report of VA 
examination conducted in September 1956.  The RO considered 
and weighed all of this evidence before denying the veteran's 
claim on February 10, 1956.  

Clearly, the veteran has not identified any particular error 
in the RO's February 10, 1956 rating decision and he has not 
provided any reason, persuasive or otherwise, why the 
decision would have been manifestly different but for the 
error.  The Board thus finds that the veteran has failed to 
plead CUE with the specificity required by law and concludes 
that the veteran's CUE claim must be denied as a matter of 
law. Luallen, 8 Vet. App. at 96. 


ORDER

An effective date prior to November 22, 1999, for a grant of 
service connection for high astigmatism/corneal ectasia, 
residuals of corneal abrasion, is denied.

CUE not having been established, the veteran's claim for 
revision of the RO's September 10, 1956 rating decision is 
denied. 



		
	S. L KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

